Citation Nr: 1646892	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1983 to June 1987 and from May 1989 to May 1993.  He also had additional reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing in March 2016 before a Veterans Law Judge who is no longer employed at the Board.  A transcript of that hearing has been associated with the claims file.
 
In an August 2014 letter, the Veteran was offered the opportunity to testify at another hearing before a different Veterans Law Judge who would ultimately decide the appeal.  However, the Veteran indicated in an August 2014 response that he did not want an additional hearing.  

The Board notes that the claim was previously considered and denied in a July 1993 rating decision.  However, the Veteran's complete service treatment records were not available for review at that time.  The RO had indicated that the records from his first period of active duty service were unavailable.  Those records were later obtained by the RO.  As a result, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received. See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The merits for the claims for service connection for left shoulder and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left knee disorder was previously considered and denied by the RO in an April 2007 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file an appeal.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the April 2007 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the August 1994 rating decision is new and material, and the claim for service connection for a left shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The April 2007 rating decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

4.  The evidence received subsequent to the April 2007 rating decision is new and material, and the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claim for service connection for a left knee disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In this case, the RO previously considered and denied the Veteran's claim for service connection for a left knee disorder in an April 2007 rating decision.  In that decision, the RO found that there was no evidence that the a left knee disorder manifested in service or within one year thereafter or that is otherwise related to his military service.  The Veteran was notified of the April 2007 decision and of his appellate rights; however, he did not file an appeal.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the April2 007 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2015).

The Veteran filed an application to reopen his claim for service connection for a left knee disorder claim in August 2009.  The evidence obtained since the April 2007 decision include a 1994 Gulf War registry examination, which was received by VA in 2012.  That examination report indicates that the Veteran reported having bilateral knee pain within one year of his separation from service.  Such evidence was not considered at the time of the April 2007 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a left knee disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder, is reopened, and to this extent only, the appeal is granted.


REMAND

Initially, the Board notes that the Veteran has reported reserve service from 1993 to 2005. See e.g. March 2016 hearing transcript.  Specifically, he has claimed that he injured his left knee in April 2000 during training in Kuwait.  Therefore, the AOJ should verify such service and request any service personnel and treatment records from that time period.  

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a left knee disorder.  The evidence of record documents a current left knee disorder, and as noted, the Veteran has reported injuring his knee during service.  He also claimed that his knee disorder developed as a result of the wear and tear from his military service. Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any left knee disorder that may be present.

In addition, the Veteran was afforded a VA examination in January 2010 at which time he was assessed as having left shoulder pain.  The examiner opined that the Veteran's previous shoulder difficulties were not related to his current condition, as he found no current diagnoses and noted that his recent shoulder impingement had resolved.  The Veteran was provided another VA examination in May 2012 during which he was again assessed as having left shoulder pain.  The examiner opined that the shoulder pain was not related to service because his left shoulder condition in service had resolved.  The examiner stated that the problem was now sporadic in nature and had not resulted in a long-term injury.  However, the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21  Vet. App.  319, 321-323 (2007).  Thus, a remand is needed to clarify whether the Veteran had a left shoulder disorder at any time since filing his claim, even if it later resolved, and whether that disorder was related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee and left shoulder disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should verify the Veteran's reported period of service in the reserves from 1995 to 2003.  The AOJ should also request verification of the dates for each period of active duty service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) from 1999 to 2001.

3.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, or any other appropriate location, to request any outstanding service personnel and treatment records, to include from 1993 to 2005.

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

In addition, the examiner is advised that the requirement of a "current disability" is satisfied if a disorder is diagnosed at any time during the pendency of the appeal; even though the disability may resolve prior to adjudication of the claim. 

The examiner should state whether the Veteran has had a left shoulder disorder at any point since filing his claim in 2009 or within close proximity thereto.  

For any diagnosis identified (regardless of whether the condition has since resolved), the examiner should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service, to include any injury or symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current left knee disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


